MEMORANDUM **
Federal prisoner Marcus Deshon Patton appeals from his 151-month sentence imposed following a guilty plea to possession of cocaine base with intent to distribute, and being a felon in possession of a firearm.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.